Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alisha Taylor on May 12, 2022.
The application has been amended as follows: 

IN THE CLAIMS:  
Claim 1 has been amended as follows:
	1. (Currently Amended) An electrochemical stack, comprising:
a lithium metal (Li) negative electrode, a positive electrode, an electrolyte separator film 
	comprising a lithium-stuffed garnet, and a bonding layer; wherein the bonding layer 
	comprises a lithium salt, a polymer, and a solvent; 
	wherein the polymer in the bonding layer is selected from PAN, PVDF-HFP, PVDF-HFP and PAN, PMMA, PVC, PVP, PEO, polyethylene carbonate, polyphenylene sulfide, polypropylene carbonate, and a combination thereof: and 
	wherein the bonding layer is characterized by a thickness about 1 nm to about 5 µm; 
	wherein the electrolyte separator film is characterized by a thickness of about 0.1 µm to about 100 µm; 
	wherein the electrolyte separator has a density greater than 95% of its theoretical density as determined by scanning electron microscopy;
	wherein the electrolyte separator film is in direct contact with the Li metal negative electrode; and
	wherein the bonding layer directly contacts, and is positioned between, the electrolyte separator film and the positive electrode; wherein the electrolyte separator has a surface directly contacting the lithium metal, wherein the surface a bulk of the electrolyte separator.

Claims 120 and 121 have been cancelled.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CREPEAU whose telephone number is (571)272-1299. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CREPEAU/Primary Examiner, Art Unit 1725